Appeal by the claimants from findings, decision and award of the State Industrial Board rejecting the claims of dependency of the claimants and making awards to the State Commissioner’s Special Fund and Vocational Rehabilitation Bureau and the Fund for Reopened Cases, pursuant to subdivisions 8 and 9 of section 15 and subdivision 2 of section 25-a of the Workmen’s Compensation Law. The evidence supports the decision. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.